Citation Nr: 1610110	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-41 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for right lower extremity small fiber neuropathy, currently rated as noncompensable prior to April 4, 2011, and 10 percent thereafter.  

2.  Entitlement to an increased rating for left lower extremity small fiber neuropathy, currently rated as noncompensable prior to April 4, 2011, and 10 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an increased rating for bilateral pes cavus with plantar fasciitis, currently rated as 30 percent disabling.

5.  Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2011, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was notified and offered the opportunity to have another hearing.  In August 2012, he requested a hearing, but subsequently withdrew this request.  In March 2011 and May 2014, the Board remanded this matter for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In October 2015, the Veteran submitted a VA Disability Benefits Questionnaire (DBQ) relating to his peripheral neuropathy of the lower extremities.  It appears to show a worsening of symptoms, as the report documents moderate and severe pain in the lower extremities, when compared to September 2014 VA examination and April 2015 VA examination reports, which document no or mild pain in the lower extremities.  However, the Board observes that the DBQ form is not signed by a physician; thus, it is unclear whether the form was completed by the Veteran or a physician.  Therefore, remand is necessary to clarify whether the DBQ form submitted in October 2015 was completed by the Veteran or a physician.  If the form was completed by a physician or medical provider, a signed copy should be obtained.  

Additionally, also in October 2015, the Veteran indicated that he is unable to work due, in part, to his small fiber neuropathy of the bilateral lower extremities.  He noted that he stopped working in August 2015 due to his disabilities.  As such, a claim for a TDIU due to small fiber neuropathy of the lower extremities has been raised by the record, and that claim is inextricably intertwined with the increased rating claims being remanded herein.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Also, given the Veteran's statements regarding employability with respect to his small fiber neuropathy, any ongoing vocational rehabilitation records should be obtained, as the record shows the Veteran's participation in that program.

Furthermore, in light of the Veteran's statements that he can no longer work as of August 2015 due, in part, to his small fiber neuropathy and the October 2015 DBQ showing increased symptoms, the Board finds that a new examination is necessary.  While the October 2015 DBQ could serve as contemporaneous medical evidence of the Veteran's current condition if such was completed by a physician or medical provider, the author did not fully complete the questionnaire and failed to provide some information that is necessary for rating purposes.  Therefore, a new examination should be provided.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).
Finally, in September 2014, the Veteran filed notices of disagreements with rating decisions issued in June 2014 and September 2014, which respectively granted service connection and assigned a noncompensable rating for bilateral hearing loss, and denied an increased rating for bilateral pes cavus with plantar fasciitis.  A statement of the case (SOC) on those claims has not yet been issued.  Accordingly, the Board finds that a remand of those claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA treatment records dating since August 2015 with the claims file.

2. Obtain and associate any outstanding vocational rehabilitation records.

3. Ask the Veteran to clarify whether the peripheral neuropathy DBQ submitted by him in October 2015 was completed by a medical provider or the Veteran.  If the form was completed by a medical provider, ask the Veteran to submit a completed copy of the DBQ with the medical provider's signature.

4. Thereafter, schedule the Veteran for a new VA examination to determine the current severity of his small fiber neuropathy of the lower extremities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, to include any nerve conduction testing, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's small fiber neuropathy should be reported.  The examiner should opine on the impact the Veteran's small fiber neuropathy has on his ability to maintain gainful employment.

5. Then, review the record and readjudicate the claims on appeal.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

6. The AOJ should issue a statement of the case concerning the issues of entitlement to increased ratings for bilateral pes cavus with plantar fasciitis and bilateral hearing loss so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal. Those issues should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







